CM/ECF LIVE - U.S. District Court - NYND                    https://jenie.ao.dcn/nynd-ecf/cgi-bin/DktRpt.pl?820182709094382-L_1_0-1
                  Case 1:19-cr-10040-JDB Document 24 Filed 04/18/19 Page 1 of 3                  PageID 87
                                                                                                               CLOSED

                                          U.S. District Court
         Northern District of New York - Main Office (Syracuse) [NextGen CM/ECF Release 1.2
                                       (Revision 1.2)] (Syracuse)
               CRIMINAL DOCKET FOR CASE #: 5:19-mj-00255-ATB All Defendants
                                          Internal Use Only


         Case title: USA v. Rudin                                       Date Filed: 04/17/2019
         Other court case number: 1:19-cr-10040-JDB Western District of Date Terminated: 04/17/2019
                                  Tennessee


         Assigned to: US Magistrate Judge Andrew
         T. Baxter

         Defendant (1)
         Andrew Rudin                                    represented by Kimberly M. Zimmer
         M.D.                                                           Zimmer Law Office PLLC
         TERMINATED: 04/17/2019                                         The University Building
                                                                        120 E. Washington Street, Suite 815
                                                                        Syracuse, NY 13202
                                                                        315-422-9909
                                                                        Fax: 315-422-9911
                                                                        Email: kmz@kimzimmerlaw.com
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED
                                                                        Designation: Retained
                                                                        Bar Status: Active
                                                                        Fee Status: paid_2017

         Pending Counts                                                  Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                               Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                                      Disposition



1 of 3                                                                                                          4/18/2019, 2:54 PM
CM/ECF LIVE - U.S. District Court - NYND                         https://jenie.ao.dcn/nynd-ecf/cgi-bin/DktRpt.pl?820182709094382-L_1_0-1
                     Case 1:19-cr-10040-JDB Document 24 Filed 04/18/19 Page 2 of 3                    PageID 88

         21:846=CD.F Conspiracy to Distribute and
         Dispense Controlled Substances with
         Forfeiture Allegation



         Plaintiff
         USA                                                 represented by Thomas R Sutcliffe
                                                                            DOJ-USAO
                                                                            100 S Clinton St
                                                                            Suite 9000
                                                                            Syracuse, NY 13261
                                                                            315-448-0690
                                                                            Email: thomas.sutcliffe@usdoj.gov
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED
                                                                            Designation: Assistant US Attorney
                                                                            Bar Status: Active
                                                                            Fee Status: waived_2019




         Date Filed         #    Docket Text
         04/17/2019          1 Rule 5(c)(3) Documents Received as to Andrew Rudin. (nmk) (Entered: 04/18/2019)
         04/17/2019              Rule 5(c)(3) arrest of Andrew Rudin. (nmk) (Entered: 04/18/2019)
         04/17/2019              TEXT Minute Entry for Initial Appearance pursuant to Rule 5(c)(3) held on 4/17/2019
                                 before U.S. Magistrate Judge Andrew T. Baxter as to Andrew Rudin: A copy of the
                                 Indictment filed in the Western District of Tennessee is provided to the defendant.
                                 Prior to the proceeding court meets with counsel and probation in chambers.
                                 Defendant is advised of the charges and his rights. Defendant waives formal reading of
                                 the Indictment and enters a plea of not guilty as to count 1. The Government states the
                                 maximum penalties and advises it is not moving for detention, in light probation's
                                 recommendation of release. Judge Baxter explains each condition of release to the
                                 defendant and orders him released after processing. Defendant signs order setting
                                 conditions of release and is released on the stated conditions. Defendant waives his
                                 right to an identity hearing in this district. Defendant is directed to report to the
                                 Western District of Tennessee at a date and time to be arranged by the government and
                                 defense counsel. Appearances: Thomas Sutcliffe, AUSA; Kim Zimmer, Esq. for
                                 defendant. USPO: Jeff Loftus. (Court Reporter: Jodi Hibbard. In Chambers: 2:43 PM -
                                 3:03 PM, In Court: 3:05 PM - 3:47 PM, 3:45 PM - 3:47 PM.) (nmk) (Entered:
                                 04/18/2019)
         04/17/2019          2 WAIVER of Rule 5(c)(3) Identity Hearing in this District by Andrew Rudin. (nmk)
                               (Entered: 04/18/2019)
         04/17/2019          3 ORDER: Setting Conditions of Release as to Andrew Rudin (1). Signed by U.S.
                               Magistrate Judge Andrew T. Baxter on 4/17/2019. (nmk) (Entered: 04/18/2019)




2 of 3                                                                                                               4/18/2019, 2:54 PM
CM/ECF LIVE - U.S. District Court - NYND                        https://jenie.ao.dcn/nynd-ecf/cgi-bin/DktRpt.pl?820182709094382-L_1_0-1
                  Case 1:19-cr-10040-JDB Document 24 Filed 04/18/19 Page 3 of 3                      PageID 89

         04/18/2019          4 TEXT NOTICE to the Clerk, Western District of Tennessee as to Andrew Rudin: On
                               4/17/2019, Defendant appeared in the NDNY as a result of an arrest warrant issued
                               under your case number 1:19-cr-10040-JDB. The defendant waived his right to an
                               Identity Hearing in this district and was Released on Conditions. Please contact Nicole
                               Eallonardo at 315-234-8603 if you have any questions concerning this notice. [Copies
                               of documents and docket sheet sent to Western District of Tennessee via email.] (nmk)
                               (Entered: 04/18/2019)




3 of 3                                                                                                              4/18/2019, 2:54 PM
